DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 2/11/22.       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Examiner’s Amendment 2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. O’Neill on 3/16/22.
3. 	The application has been amended as follows:  	Claim 2, line 2, deleted “the”, inserted -- each of said plurality of --.
 	Claim 2, line 2, deleted “member”, inserted -- members --.
 	Claim 3, line 2, deleted “a”, inserted -- each of said --. 	Claim 3, line 2, deleted “the”. 	Claim 3, line 5, deleted “the”, inserted -- said plurality of --. 	Claim 4, line 2, deleted the first occurrence of “the”, inserted -- each said --.
  	Claim 4, line 2, deleted the second occurrence of “the”, inserted -- a corresponding one of the plurality of --. 	Claim 4, line 3, deleted “object”, inserted -- objects --.
 	Claim 5, line 2, deleted the first occurrence of “the”, inserted -- each said --.
 	Claim 5, line 2, deleted the second occurrence of “the”, inserted -- a corresponding one of the plurality of --. 	Claim 5, line 3, deleted “object”, inserted -- objects --. 	Claim 5, line 4, deleted the first occurrence of “the”, inserted -- such --. 	Claim 5, line 4, deleted the second occurrence of “the”, inserted -- such --.
 	Claim 6, line 2, deleted the first occurrence of “the”, inserted -- each said --. 	Claim 6, line 2, deleted the second occurrence of “the”, inserted -- a corresponding one of the plurality of --. 	Claim 6, line 3, deleted “object”, inserted -- objects --. 	Claim 7, line 5, after “via the”, inserted -- plurality of --. 	Claim 7, line 6, deleted “member”, inserted -- members --. 	Claim 8, line 3, after “which the”, inserted -- plurality of --.  	Claim 8, line 3, deleted “object”, inserted -- objects --. 	Claim 8, line 3, after “and the”, inserted -- plurality of --. 	Claim 8, line 4, deleted “element”, inserted -- elements --. 	Claim 10, line 5, after “via the”, inserted -- plurality of --. 	Claim 10, line 6, deleted “member”, inserted -- members --. 	Claim 11, line 3, after “which the”, inserted -- plurality of --. 	Claim 11, line 4, deleted “object”, inserted -- objects --.
 	Claim 11, line 4, after “and the”, inserted -- plurality of --. 	Claim 11, line 5, deleted “element”, inserted -- elements --. 	Claim 16, line 2, deleted “are”, inserted -- is --. 	Claim 16, line 3, deleted “angualr”, inserted -- angular --.                                             Allowable Subject Matter
4. 	Claims 2 – 11 and 16 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a plurality of elastic connection members disposed radially around the central protruding portion, the plurality of elastic connection members having outer ends connected to the polygonal cylindrical member of the support member and inner ends connected to the central protruding portion of the force receiving member; a plurality of detection target objects each disposed respectively on corresponding ones of the plurality of elastic connection members member; and a plurality of displacement detection elements disposed on the support member so as to face the detection target objects in a one-to-one manner” in combination with the other limitations presented in claim 9.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                       Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        4/8/22